IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
v. NO. 18-5112
CORRECTIONAL DENTAL
ASSOCIATES, et ai.
MEMORANDUM
KEARNEY, J. November 29, 2019

Continuing to challenge prison medical professionals’ judgments as to his medical care,
state prison inmate Charles Talbert now seeks a mandatory preliminary injunction compelling a
prison psychiatrist to prescribe the addictive Xanax as his favored anti-depressant as he does do as
well on the prescribed anti-depressant non-addictive medication available in prison. The prison
psychiatrist allegedly declines to prescribe the highly addictive Xanax given prison safety and
administration concerns with its distribution among prisoners. The prison psychiatrist will respond
to Mr. Talbert’s “final amended complaint” next month. But, after a year of filing amended
pleadings, Mr. Talbert wants the Xanax now. As our Court of Appeals recently reminded us in
Victory v. Berks County, we may enter mandatory injunctive relief ordering prison officers to
change their prison decisions only in the most unusual cases where the movant’s right to relief is
“indisputably clear.”! Given this higher standard, Mr. Talbert fails to show a right to Xanax as
opposed to another anti-depressant is indisputably clear or to show imminent irreparable harm
caused by the prison medical decision to prescribe a Xanax alternative. We deny Mr. Talbert’s
motion for a mandatory injunction directing a prison doctor to prescribe Mr. Talbert’s favored

Xanax.
I. Pro se allegations seeking to obtain mandatory injunctive relief.

Charles Talbert suffers post-traumatic stress disorder, anxiety and insomnia, for which
psychiatrists have prescribed him Xanax.? Mr. Talbert continued to suffer these illnesses while a
pretrial detainee in a Philadelphia prison between September 2018 and September 2019.2 Mr.
Talbert’s illnesses cause him “‘suicidal-homicidal thoughts; thoughts of past trauma; panic attacks

4 Mr. Talbert feels unsafe in large crowds,

on the regular; and [to be] up all night without sleep.
he is “mentally tortured” and “[s]hould he continue this lifestyle, something tragic is bound to
happen.’”?

Drs. Reynolds, Taylor and Fowler, licensed psychiatrists employed by the Philadelphia
Department of Prisons, knew about Mr. Talbert’s history of mental illness and past Xanax
prescriptions because psychiatrists prescribed him Xanax “in the community.”© These prison
psychiatrists deprived him Xanax for over a year because it is a highly addictive and costly
controlled substance which is commonly sold among prison inmates.’ Without Mr. Talbert’s
consent, on October 18, 2018, Dr. Reynolds prescribed Pamelor, an alternative anti-depressant.*
Prison psychiatrists did not inform Mr. Talbert about differences between the medications, and
Mr. Talbert mistakenly took Pamelor for two weeks.’ After those two weeks, Mr. Talbert received
an electrocardiogram indicating an “abnormal heart condition,” and the prison doctors stopped
Pamelor.!? When Mr. Talbert asked Dr. Fowler which psychiatrist prescribed him Pamelor, Dr.
Fowler would not answer and tried to “cover up [Dr.] Reynolds’ acts and/or omissions.”!!

Drs. Taylor and Reynolds prescribed Buspirone as a second Xanax alternative. Mr.
Talbert claims Buspirone does not help him because when he took it previously, “it did nothing

but make him feel weird and not himself. The symptoms of [post-traumatic stress disorder]”

remained.! Mr. Talbert does not allege he even tried this alternative prescribed by the doctors.
Without access to Xanax, Mr. Talbert struggles to fall asleep and suffers several anxiety
attacks.'4 Mr. Talbert claims he “is up all day and all through the night, with visions of him being
shot all over again; or him killing the inmate that snuck him from behind once he finds him on the
street.”!> Mr. Talbert claims “[w]ithout Xanax, [he] will continue to be mentally tortured while
[incarcerated].”!°

Mr. Talbert sued Drs. Reynolds, Taylor and Fowler, claiming First Amendment retaliation,
Fourteenth Amendment deliberate indifference and breach of contract.!? Mr. Talbert bases each
claim on their medical decision to not prescribe Xanax to treat his illnesses.

II. Analysis

Mr. Talbert now moves for a mandatory preliminary injunction asking we order Dr.
Reynolds to prescribe him Xanax under a controlled protocol. “[A] request for some form of
mandatory proactive injunctive relief in the prison context ‘must always be viewed with great
caution because judicial restraint is especially called for in dealing with the complex and
intractable problems of prison administration.’”!® A mandatory preliminary injunction is an
extraordinary remedy which courts should grant sparingly.'? We may grant a mandatory
preliminary injunction only in the most unusual cases where the movant’s right to relief is
“indisputably clear.”2° “Given the extraordinary nature of this form of relief, a motion for
preliminary injunction places precise burdens on the moving party.””! The movant for a mandatory
preliminary injunction bears a “particularly heavy” burden,”* which is to show by clear and
convincing evidence”? “the ‘preliminary injunction [is] the only way of protecting the [him] from
harm.’”?4 Our Court of Appeals instructs, “upon an application for a preliminary injunction to

doubt is to deny.”
Rule 65 of the Federal Rules of Civil Procedure governs pro se pleadings which seek
extraordinary or emergency relief through a preliminary injunction and are judged against
“exacting legal standards.” We are also mindful of the standards applied to a request for
mandatory injunctive relief, we consider four factors in determining whether to issue a preliminary
injunction:

“(1) whether the movant has shown a reasonable probability of
success on the merits; (2) whether the movant will be irreparably
injured by denial of the relief; (3) whether granting preliminary
relief will result in even greater harm to the nonmoving party; and
(4) whether granting the preliminary relief will be in the public
interest.”?’

To succeed, Mr. Talbert “must demonstrate both a likelihood of success on the merits and the
probability of irreparable harm if relief is not granted.””* If Mr. Talbert fails to satisfy his burden
on these elements, his motion should be denied.”?

Compounding the burden on obtaining mandatory injunctive relief, Congress also limits
our authority to enjoin a prison official’s exercise of discretion.

“Prospective relief in any civil action with respect to prison
conditions shall extend no further than necessary to correct
the violation of the Federal right of a particular plaintiff or plaintiffs.
The court shall not grant or approve any prospective relief unless the
court finds that such relief is narrowly drawn, extends no further
than necessary to correct the violation of the Federal right, and is the
least intrusive means necessary to correct the violation of the
Federal right. The court shall give substantial weight to any adverse
impact on public safety or the operation of a criminal justice system
caused by the relief.”°°

Congress further instructs:

“Preliminary injunctive relief must be narrowly drawn, extend no
further than necessary to correct the harm the court finds requires
preliminary relief, and be the least intrusive means necessary to
correct that harm. The court shall give substantial weight to any
adverse impact on public safety or the operation of a criminal justice
system caused by the preliminary relief and shall respect the
principles of comity . . . in tailoring any preliminary relief.”?!

Inmates frequently seek mandatory injunctive relief directing prison officials to take certain
actions during the pendency of their lawsuit.*? But courts seldom grant these requests, instead
routinely holding prisoner-plaintiffs are not “entitled to use a motion for preliminary injunction as
a vehicle to compel prison officials to provide them with specific relief and services pending
completion of their lawsuits.”33 Courts are particularly cautious of an inmate seeking mandatory
preliminary injunction to obtain specific medical treatment.*4 Such requests are typically declined
because of the inmate’s failure to demonstrate the threshold elements: a likelihood of success on
the merits or irreparable harm absent the injunction.*°

A. Mr. Talbert fails to show an indisputably clear right to relief.

Mr. Talbert alleges Dr. Reynolds’ medical decision exhibit deliberate indifference.
Because Mr. Talbert is a pretrial detainee, we construe his deliberate indifference claim in violation
of the Due Process Clause of the Fourteenth Amendment. To sustain this claim against a prison
official, Mr. Talbert must satisfy two elements: (1) ““the deprivation alleged must be, objectively,
sufficiently serious;’ and (2) the “prison official must have a sufficiently culpable state of
mind.””° But to establish a violation of a constitutional right to adequate medical care, Mr. Talbert
must allege facts demonstrating (1) acts or omissions by prison officials which indicate deliberate
indifference to a (2) serious medical need.*’

In the prison context, “that state of mind is one of ‘deliberate indifference’ to inmate health
or safety.”*® Deliberate indifference is a subjective standard and the prison official defendant must
actually have known or been aware of the excessive risk to inmate safety.” Regarding this
subjective component, courts hold a “mere generalized knowledge . . . prisons are dangerous places

does not give rise to [a deliberate indifference] claim.”*°
“A medical need is serious . . . if it is one that has been diagnosed by a physician as
requiring treatment or one that is so obvious that a lay person would easily recognize the necessity

*4l A medical need may be considered “serious” if “‘unnecessary and

for a doctor’s attention.
wanton infliction of pain’ results as a consequence of denial of delay in the provision of adequate
medical care.’“? Mere disagreements as to proper medical treatment does not constitute deliberate
indifference to a serious medical need.”

We consider Mr. Talbert’s claims considering the great deference given to prisons facing
deliberate indifference claims. Our Court of Appeals instructs “prison authorities are accorded
considerable latitude in the diagnosis and treatment of prisoners.”** In the “prison medical context,
deliberate indifference is generally not found when some significant level of medical care has been
offered to the inmate.”** The “exercise by a doctor of his professional judgment is never deliberate
indifference.”*°
Mr. Talbert argues the prison psychiatrist’s insistence to provide “less efficacious”

47

alternatives such as Pamelor or Buspirone, constitutes deliberate indifference.*’ He argues he

shows a reasonable likelihood to succeed on the merits of his claims because he demonstrated: (1)
his mental illnesses are serious, (2) lack of competent medical care by his deprivation of Xanax
for non-medical purposes, and (3) Dr. Reynolds tried to provide an alternative to Xanax, and when
the Dr. Reynolds discontinued the alternative, she did not re-prescribe Xanax.

Dr. Reynolds counters she offered several different anti-depressant medications, but they
merely disagreed with Mr. Talbert as to the best course of treatment.**
We are guided by Moneyham v. Ebbert, where the district court denied several pro se

inmate preliminary injunctions for failure to show a likelihood of success on the merits.*? Inmate

Moneyham had an “incident” with prison officials, resulting in the inmate being placed in
restraints.” Inmate Moneyham claimed prison officials denied him “pain medication, dental care,
and eye care, both at the time of the February 21, 2015 incident and in the time since.”*! Inmate
Moneyham sued prison officials for deliberate indifference to his serious medical needs.

On the first preliminary injunction, inmate Moneyham requested new prescription
eyeglasses because his old pair got scratched and damaged in the incident.** The district court
concluded this did not constitute a “serious medical need.”*? In his second preliminary injunction,
inmate Moneyham requested “an order directing the prison dentist to provide dental treatment.’**
The prison dentist wanted to extract one of the inmate Moneyham’s teeth, but the inmate refused.>>
The district court denied the injunction, stating a mere disagreement as to the proper medical
treatment [does not] support a claim of deliberate indifference.** Inmate Moneyham requested in
his third preliminary injunction an order directing prison doctors to provide nerve pain
medication.*’ The district court concluded inmate Moneyham’s complaint contained insufficient
factual allegations to establish the prison’s discontinuation of his medication implicated a serious
medical need.°® Our Court of Appeals agreed with the district court on each of these denials.*?

Like inmate Moneyham, Mr. Talbert’s allegations fall far short of satisfying his exacting
burden. Mr. Talbert fails to show the prison psychiatrist acted with deliberate indifference because
she offered him a significant level of medical care by prescribing him Pamelor and Buspirone.™
The prison psychiatrist allegedly discontinued Xanax for legitimate reasons of prison
administration.°! Mr. Talbert also fails to show his medical need is “serious.” Mr. Talbert merely
disagreed with the prison psychiatrists about the best medication for him. Prison psychiatrists

stopped the Pamelor when Mr. Talbert complained about it.© But such a disagreement does not

entitle Mr. Talbert to his drug of choice.
Mr. Talbert showed a history of mental problems and his preferred treatment for them, but
he did not show his medical need is sufficiently “serious.” Mr. Talbert shows his disagreement
with prison psychiatrists about which medication is best, but mere disagreements about proper
medical treatment does not constitute deliberate indifference to a serious medical need.™ He has
not demonstrated an indisputably clear right to mandatory injunctive relief.

B. Mr. Talbert fails to show irreparable harm.

Almost a year after filing this case against Dr. Reynolds, Mr. Talbert now claims the
decision over a year ago to not prescribe Xanax causes him imminent irreparzble injury. He does
not want to be a “guinea pig” and is “not comfortable” taking other anti-depressants.“

“Trreparable injury is established by showing [the movant] will suffer narm that ‘cannot be
redressed by a legal or an equitable remedy following trial.’’® The movant’s burden is a “clear
showing of immediate irreparable injury,” which is more than just a serious or substantial harm.
“The irreparable harm alleged must be actual and imminent, not merely speculative.”®’ “[An
injunction] may not be used ‘simply to eliminate the possibility of a remote future injury.”©* Our
Court of Appeals instructs “[t]he word irreparable connotes ‘that which cannot be repaired,
retrieved, put down again, atoned for... .” If the inmate’s requested injunctive relief
“necessarily seeks resolution of one of the ultimate issues presented” in the complaint, irreparable
harm cannot be shown “because the ultimate issue presented will be decided either by this court,
upon consideration of defendants’ motion[s] . . ., or at trial.” 7°

Mr. Talbert argues he suffers “suicidal-homicidal thoughts; thoughts of past trauma; panic
attacks on the regular; and [to be] up all night without sleep.””! Without Xanax for over the past
year, Mr. Talbert is afraid of large crowds and “[s]hould he continue this lifestyle, something tragic

is bound to happen.”’? Dr. Reynolds counters Mr. Talbert did not demonstrate irreparable harm
because he alleged the prison psychiatrists made alternative anti-depressants available to him and
his alleged harm is too speculative.”

Mr. Talbert’s speculative harm is a long way from the rare cases of irreparable harm we
recognize in prison medical care. In Segalow v. County of Bucks, pro se inmate Segalow suffered
“from severe cervical stenosis with spinal cord atrophy and spastic quadripareisis, . . . a permanent,
degenerative condition” which could eventually render one a paraplegic.’ The inmate requested
a preliminary injunction for appropriate medical treatment during his incarceration, including
prison staff delivering his medication rather than the inmate having to pick it up and receiving
catheters in a timely manner.’> An independent medical examiner evaluated inmate Segalow and
concluded he suffered “severe and incapacitating disease processes that will continue to
decompensate.” Considering the independent medical examiner’s conclusion, the district court
issued a preliminary injunction finding inmate Segalow demonstrated “a substantial threat of
irreparable injury and a reasonable probability of success on the merits.””°

Segalow is among the most unusual cases where the movant had an indisputably clear right
to relief. Inmate Segalow suffered a potentially life-threatening illness whick inhibited the use of
his limbs and ultimately his ability to walk. Inmate Segalow required specific treatment to combat
his disease. Inmate Segalow also had an independent medical examiner’s report to support his
claims. In contrast, Mr. Talbert challenges his prison’s choice of prescriptions.” Simply claiming
Pamelor or Buspirone is ineffective as to him does not mean Xanax is the only effective option.
Mr. Talbert alleges “something tragic is bound to happen,””® in an attempt to show irreparable

harm. This is a speculative and remote alleged harm, compared to inmate Segalow’s immediate

and serious harm supported by the independent medical examiner’s report.
Mr. Talbert fails to show his harm is irreparable. Mr. Talbert describes at length his current
suffering because he cannot access Xanax. Mr. Talbert claims he suffers mental torture, but he
does not claim this mental torture is permanent without an immediate Xanax prescription.
Presumably, this mental torture would cease when Mr. Talbert obtains Xanax, whether today or in
the future. Mr. Talbert also fails to show his injury is immediate. By merely arguing “something
tragic is bound to happen,” Mr. Talbert simply speculates a remote future injury. Mr. Talbert also
fails to prove irreparable harm because he alleged monetary damages as an adequate remedy for
his deliberate indifference claim.’? Mr. Talbert fails because an ultimate issue in his complaint,
whether his denial of Xanax constitutes a deliberate indifference claim, wili be resolved absent
issuing a preliminary injunction.®
IW. Conclusion

We deny Mr. Talbert’s motion for a mandatory preliminary injunction to direct Dr.

Reynolds to prescribe him Xanax. Considering his “particularly heavy’®! burden, Mr. Talbert

failed to show an indisputably clear right to relief or imminent irreparable harm.

 

' Theresa Victory et al. v. Berks County et al., Nos. 19-1329, 19-2193, 19-2648, 19-2695, 2019
WL 5095755, at *4 n. 9 (Gd. Cir. Oct. 11, 2019)(citing Trinity Indus., Inc. v. Chi. Bridge & Iron
Co., 735 F.3d 131, 139 (3d Cir. 2013) (describing our heightened standard) and Bennington Foods
LLC v. St. Croix Reinsurance Group,LLP, 528 F.3d 176, 179 (3d Cir. 2008)); see also Communist
Party of Indiana v. Whitcomb, 409 U.S. 1235 (1972) (describing a mandatory injunction as an
“extraordinary remedy [to] be employed only in the most unusual case.”); United States v. Spectro
Foods Corporation, 544 F.2d 1175, 1181 (3d Cir. 1976) (“The power to issue a preliminary
injunction, especially a mandatory one, should be sparingly exercised.”).

2 ECF Doc. 100, at 1; ECF Doc. 73 at 4 69.

3 BCF Doc. 73, at J 67.

10
 

4 ECF Doc. 100, at 5.

> Id, at 2,5.

® ECF Doc. 73, at J] 5, 70, 84.

7 Id. at 977.

8 ECF Doc. 100, at 4; ECF Doc. 73 at 71.

° ECF Doc. 73, at [f 71-72 (Mr. Talbert never received “information pertaining to [Pamelor’s]
color, shape, or side-effects.”’).

10 ECF Doc. 100, at 4; ECF Doc. 73 at 4 73.

'! ECF Doe. 73, at J 74.

12 ECF Doc. 100, at 6.

13 Id.

14 Td, at 2.

15 Id.

16 Id.

17 ECF Doc. 73; ECF Doc. 100, at 7.

18 Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995) (citing Rogers v. Scurr, 676 F.2d 1211, 1214
(8 Cir. 1982)); see Forrest v. Horn, No. 97-4442, 1999 WL 552546, at *3 (E.D. Pa. June 29,
1999) (citing Goff, 60 F.3d at 520); Njos v. United States, No. 14-1960, 2015 U.S. Dist. LEXIS
133538, at *8 (M.D. Pa. Sept. 2, 2015) (citing Goff; 60 F.3d at 520); Burton v. Wetzel, No. 16-
1953, 2017 WL 4284345, at *7 (M.D. Pa. Sept. 27, 2017) (citing Goff, 60 F.3d at 520); Breeland
vy. Fisher, No. 12-84, 2012 WL 4105090, at *4 (M.D. Pa. July 25, 2012) (citing Goff, 60 F.3d at
520).

'9 Trinity Indus., Inc., 735 F.3d at 139; see also Spectro Foods Corporation, 544 F.2d at 1181.

20 Communist Party of Indiana, 409 U.S. 1235 (1972) (describing a mandatory injunction as an
“extraordinary remedy [to] be employed only in the most unusual case.”).

*1 Nios, 2015 U.S. Dist. LEXIS 133538, at *4.

22 Punnett v. Carter, 621 F.2d 578, 582 (3d Cir. 1980).

1]
 

3 Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).

*4 Campbell Soup Company v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir. 1992).

°° Madison Square Garden Corporation v. Braddock, 90 F.2d 924, 927 (3d Cir. 1937).
26 Njos, 2015 U.S. Dist. LEXIS 133538, at *4 ; Fed. R. Civ. P. 65.

*1 Gerardi v. Pelullo, 16 F.3d 1363, 1373 (3d Cir. 1994) (quoting SJ Handling Systems, Inc. v.
Heisley, 753 F.2d 1244, 1254 (3d Cir.1985)).

28 Hohe v. Casey, 868 F.2d 69, 72 (3d Cir. 1989) (citing Morton v. Beyer, 822 F.2d 364, 367 (3d
Cir. 1987)) (emphasis in original).

29 Hohe, 868 F.2d at 72; see also Njos, 2015 U.S. Dist. LEXIS 133538, at *11.

3°18 U.S.C.A. § 3626(a)(1)(A).

3118 U.S.C.A. § 3626(a)(2).

32 See Nios, 2015 U.S. Dist. LEXIS 133538, at *10.

33 Njos, 2015 U.S. Dist. LEXIS 133538, at *10; see also Moneyham v. Ebbert, 723 Fed. App’x 89,
90 (3d Cir. 2018) (denying pro se inmate preliminary injunction); Jseley v. Dragovich, 236 F.
Supp. 2d 472 (E.D. Pa. 2002) (denying pro se inmate’s motion for preliminary injunction).

34 See Njos, 2015 U.S. Dist. LEXIS 133538, at *10-11.

35 See Njos, 2015 U.S. Dist. LEXIS 133538, at *11; see Rivera v. Pennsylvania Department of
Corrections, 346 Fed. App’x 749 (3d Cir. 2009) (Denying the movant a preliminary injunction for

failure to show irreparable harm); Quinn v. Palakovich, 204 Fed. App’x 116 (3d Cir. 2006)
(Denying the movant a preliminary injunction for failure to show a likelihood of success on the

merits).

36 Beers-Capitol v. Whetzel, 256 F.3d 120, 125 (3d Cir. 2001) (citing Farmer v. Brennan, 511 U.S.
825, 834 (1994)); We recognize courts originally applied this standard to Eighth Amendment
violations of prisoners, but our Court of Appeals instructs this standard also applies to a pretrial

detainee’s claims for inadequate medical treatment in violation of the Fourteenth Amendment. See
Edwards v. Northampton County, 663 F. App’x 132, 135 (3d Cir. 2016).

37 Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).
38 Farmer v. Brennan, 511 U.S. 825, 834 (1994).

39 Beers-Capitol, 256 F.3d at 125.

12
 

© See Njos, 2015 U.S. Dist. LEXIS 133538, at *12 (citing Jones v. Beard, 145 Fed. App’x 743
(3d Cir. 2005)).

41 Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.
1987) (internal citations omitted).

42 Lanzaro, 834 F.2d at 347 (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)).

3 Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004) (citing Lanzaro, 834 F.2d at 347); see e.g.,
Gause v. Diguglielmo, 339 Fed. App’x 132 (d Cir. 2009) (dispute over choice of medication did
not rise to level of Eighth Amendment violation).

44 Durmer v. O’Carroll, 991 F.2d 64, 68 (3d Cir. 1993).

45 Njos, 2015 U.S. Dist. LEXIS 133538, at *14 (citing Clark v. Doe, No. 99-5616, 2000 WL
1522855, at *2 (E.D. Pa. Oct. 13, 2000)).

46 Gindraw v. Dendler, 967 F.Supp. 833, 836 (E.D. Pa. 1997).
*7 ECF Doc. 100, at 4.

48 ECF Doc. 111, at 4.

49 Moneyham, 723 Fed. App’x at 92.

$0 Td at 91.

Sl Iq

%2 Td. at 92.

3 Id.

4 Id.

5 Id.

%6 Id. (citing Lanzaro, 834 F.2d at 346).
57 Id

38 7d.

59 Ig

6° ECF Doc. 100, at 6; ECF Doc. 73 at § 71.
13
 

61 ECF Doc. 73 at § 77.

° ECF Doc. 100, at 4.

83 Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004) (citing Lanzaro, 834 F.2d at 347).

64 Complaint, ECF Doc. No. 2, § 55.

65 Messner v. Bunner, No. 07-112, 2009 WL 1406986, at *3 (W.D. Pa. Jan. 26, 2010) (citing
Instant Air Freight Company v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989) (“The

preliminary injunction must be the only way of protecting the plaintiff from harm’’)).

66 ECRI vy. McGraw-Hill, 809 F.2d 223, 226 (3d Cir. 1987) (citing Continental Group, Inc. v.
Amoco Chemicals Corp., 614 F.2d 351, 359 (3d Cir. 1980)).

67 Moneyham, 723 Fed. App’x at 92.

68 Acierno v. New Castle County, 40 F.3d 653, 655 (citing Continental Group, Inc. v. Amoco
Chemicals Corporation, 614 F.2d 351 (3d Cir. 1980)).

69 Acierno, 40 F.3d at 653.

7 Burton v. Wetzel, No. 16-1953, 2017 WL 4284345, at *6 (M.D. Pa. Sept. 27, 2017) (citing
Messner v. Bunner, No. 07-112, 2009 WL 1406986, at *5 (W.D. Pa. Jan. 26, 2010)).

"ECF Doce. 100, at 5.

? Id., at 5.

3 ECF Doc. 111, at 4.

74 Segalow v. County of Bucks, No. 00-5642, 2002 WL 323498, at *8 n.5 (E.D. Pa. Feb. 12, 2002).
75 Id.

76 Id.

17 See, e.g., Moneyham, 723 Fed. App’x at 91 (Inmate claimed inadequate dental and eye care and
deprivation of pain medication); Rivera v. Pennsylvania Department of Corrections, 346 Fed.
App’x 749 (3d Cir. 2009) (Inmate claimed denial of adequate medical treatment for a skin fungus
and digestive condition); Njos, 2015 U.S. Dist. LEXIS 133538, at *2 (Inmate claimed inadequate

mental health and psychological care).

78 ECF Doc. 100, at 5.

14
 

79 ECF Doc. 73 at § 100; see Rivera v. Pennsylvania Department of Corrections, 346 Fed. App’x
749, 751 (3d Cir. 2009).

80 See Messner, 2009 WL 1406986, at *5; Njos, 2015 U.S. Dist. LEXIS 133538, at *20.

81 Punnett, 621 F.2d at 582.

15
